DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings and amended specification were received on 12/15/2021.  These drawings are accepted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the Non-Final Rejection dated 8/23/2021, claims 1-8 and 19-20 were indicated as allowable and claims 10-18 were objected to as being dependent on a rejected claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The amended claims filed 12/15/2021 amended claim 9 to incorporate the limitations of claim 10 and canceled claim 10. 
The prior art of record fails to disclose or make obvious, either alone or in combination, the combined limitations of applicant’s claimed invention. The closest prior art of record fails to specifically teach the exact structure of the various mounting members and brackets claimed in independent claims 1 and 19. The closest prior art of record fails to specifically teach the specific structure of the light assembly claimed in claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642